USDC IN/ND case 3:19-cv-00425-RLM-MGG document 3 filed 08/10/20 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

KEVIN BENNETT,

                         Petitioner,

                   v.                      CAUSE NO.: 3:19-CV-425-RLM-MGG

WARDEN,

                         Respondent.

                             OPINION AND ORDER

      Kevin Bennett, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (WCU 18-12-288) where a

disciplinary hearing officer found him guilty of Sexual Conduct in violation of

Indiana Department of Correction offense B-216. He was sanctioned with the

loss of 60 days earned credit time and demoted from Credit Class 2 to Credit

Class 3. Mr. Bennett presents two grounds, but they both argue there was

insufficient evidence to have found him guilty of B-216 and that he should have

been found guilty of the lesser included offense of Sexual Harassment, C-302.

      In the disciplinary context, “the relevant question is whether there is any

evidence in the record that could support the conclusion reached by the

disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-456 (1985).

      [T]he findings of a prison disciplinary board [need only] have the
      support of some evidence in the record. This is a lenient standard,
      requiring no more than a modicum of evidence. Even meager proof
      will suffice, so long as the record is not so devoid of evidence that
      the findings of the disciplinary board were without support or
      otherwise arbitrary. Although some evidence is not much, it still
      must point to the accused’s guilt. It is not our province to assess the
USDC IN/ND case 3:19-cv-00425-RLM-MGG document 3 filed 08/10/20 page 2 of 3


      comparative weight of the evidence underlying the disciplinary
      board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted). Even a conduct report alone can be enough

evidence to support a finding of guilt. McPherson v. McBride, 188 F.3d 784, 786

(7th Cir. 1999). The conduct report states:

             On 12-19-18, Offender Bennett stated to Nurse Hammar while
      on med pass the following statements. “How many dicks did you
      suck before work tonight? If I stick my dick between the bars will
      you suck me off. Stick your finger in your pussy and tell me what if
      [sic] smells like.” Nurse Hammar left the range and reported his
      conduct.

ECF 1-1 at 7.

      Based on the description of offenses listed in an Indiana Department of

Correction document dated June 1, 2016, Bennett argues B-216 Sexual Conduct

“means:   sexual    intercourse/conduct       with   another   who   consents   or

exposing/fondling/touching oneself.” ECF 1 at 2. He argues because he didn’t

do any of those acts, he’s not guilty of Sexual Conduct. That wasn’t the definition

of Sexual Conduct on January 4, 2019, when he is charged with committing this

offense. The June 4, 2018, policy defined Sexual Conduct as:

      Engaging in any of the following:
           • Sexual intercourse, as defined in Policy and Administrative
                  Procedure 02-04-101, with the consent of the other
                  offender
           • Making a request, hiring, or coercing another person to have
                  sexual contact
           • Having contact with or performing acts with an animal that
                  would be sexual intercourse or sexual contact if with
                  another individual
           • Clutching, exposing, fondling, or touching the offender’s own
                  intimate parts for the sexual arousal of the offender or



                                        2
USDC IN/ND case 3:19-cv-00425-RLM-MGG document 3 filed 08/10/20 page 3 of 3


                 others, whether clothed or unclothed, while observable
                 by others.

https://www.in.gov/idoc/files/02-04-101%20Appendix%20I%206-4-2018.pdf,

IDOC Adult Disciplinary Process, Appendix I: Offenses (emphasis added).

Though Mr. Bennett could have been found guilty of Sexual Harassment in

violation of C-302, based on the 2018 definition, it wasn’t arbitrary for the

hearing officer to have found that Mr. Bennett requested sexual conduct when

he asked Nurse Hammar if she would “suck me off.”

     For these reasons, the habeas corpus petition is DENIED pursuant to

Section 2254 Habeas Corpus Rule 4. The clerk is directed to CLOSE this case.

     SO ORDERED on August 10, 2020

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      3
